DEAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/16/21, claims 1, 2, 4-16 are currently pending in the application, with claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO2015/194158 Al).
The rejections as set forth in paragraph 9 of the office action dated 11/16/20 are incorporated herein by reference.

Claims 1, 2, 4-6, 8, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2009/0171013 Al), in view of Amako et al. (WO 2014150841 A3).
The rejections as set forth in paragraph 10 of the office action dated 11/16/20 are incorporated herein by reference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2009/0171013 Al).
The rejection as set forth in paragraph 11 of the office action dated 11/16/20 is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 4-10, 15, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/324018 reference application, amendment dated 11/24/20). The rejections as set forth in paragraph 13 of the office action dated 11/16/21 are incorporated herein by reference.

Claims 1, 2, 4-10, 15, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/624,368 (reference application, preliminary amendment dated 2/18/19).
The rejections as set forth in paragraph 14 of the office action dated 11/16/21 are incorporated herein by reference.


Response to Arguments
In view of the amendment dated 2/16/21, the objection of claims 5 and 15, and rejection of claim 9 under 112(b) as set forth in paragraphs 6 and 4 respectively, of the office action dated 11/16/21 are withdrawn. Applicant’s arguments with regard to the art rejections have been duly considered but are not deemed persuasive for the following reasons:
Applicant’s Arguments (1): 
D1 is lacking as noted by the Examiner. That said, D1 specifically teaches in Example 10 a powder composition comprising: 89.3 parts by mass of a finely powdered hot melt silicone (1); 5.35 parts by mass of a diphenylpolysiloxane capped at both molecular terminals with dimethylhydrogensiloxy groups; and 402 parts by mass of a spherical silica having an average particle diameter of 15 pm.
That is, the content of the spherical silica is 450.2 parts by mass per 100 parts by mass of the finely powdered hot melt silicone (1). This is lower than claimed by Applicant.
In addition, D1 teaches that the content of the inorganic filer is not particularly limited; however, from the perspective of hardness and mechanical strength of the cured product, the content is preferably in a range of 10 to 1,000 parts by mass, and more preferably in a range of 100 to 500 parts by mass of the present composition. Thus, D1 generally suggests using less than claimed by Applicant, and such a range aligns with the lower amount emphasized above.
As the Examiner is aware, MPEP § 2141.02(VI) states that “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection.

Examiner’s Response (1): It is noted that Example 10 in D1 is drawn a powder composition comprising 89.3 parts by mass of a finely powdered hot melt silicone (1), 5.35 parts by mass of a diphenylpolysiloxane capped at both molecular terminals with dimethylhydrogensiloxy groups; and 402 parts by mass of a spherical silica having an average particle diameter of 15 m. As stated by Applicants, the content of spherical silica is 450.2 parts by mass per 100 parts by mass of the finely powdered hot melt silicone (1), which is lower that Applicants claimed range of 500 to 4000 parts by mass of (B). However, the fact that D1 does not exemplify the claimed combination of ingredients does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling. Rather, all disclosure “including unpreferred embodiments” must be considered. In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972). With regard to the content of claimed (B), the general disclosure in D1 teaches an overlapping amount of 10 to 1000 parts by mass of filler in the composition as a preferred range, relative to 100 parts by mass of hot melt silicone (col. 11, lines 61-67, col. 11, col. 1, lines 15-17, col. 2, lines 21-34). The reference also recognizes that the inorganic fillers can impart mechanical strength and can influence the coefficient of linear expansion (col. 11, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art considering D1 as a whole, to prepare a composition as in Examples 10 and 11 by including spherical silica in any amount within the range of 10-1000 parts by mass per 100 parts by mass of hot melt silicone, including in the overlapping preferred range of 500-1000 parts by mass as in the claimed invention, with a reasonable expectation of success. A skilled artisan would also reasonably expect cured compositions thereof to have the claimed property on the basis that such cured compositions would include the same components as recited in claim 1, absent evidence to the contrary.
Applicant’s Arguments (2):
Moreover, D1 is silent about addition of an inorganic filler having an average particle diameter of 10.0 m or more in an amount of 500 to 4000 parts by mass per 100 parts by mass of component (A); and as a result of it, a cured product with excellent handling workability such as overmold molding and curing characteristics, and excellent hardness and toughness at a temperature of from room temperature to a high temperature of about 250°C.
The present application describes that “Component (B) is preferably an inorganic filler having an average particle diameter of 10.0 m or more, and in particular, since the hardness at room temperature to high temperature and the rate of change in storage modulus are small, it is particularly preferable that component (B) is a spherical inorganic filler having an average particle diameter of 10.0 m or more”.
As compared with Comparative Examples in the present application, (the Working) Examples show excellent handling workability such as overmold molding and curing characteristics, and excellent hardness and toughness at a temperature of from room temperature to a high temperature of about 250°C because component (B) is an inorganic filler having an average particle diameter of 10.0 m or more, and the content of component (B) is 500 to 4000 parts by mass per 100 parts by mass of component (A).
That is, the curable particulate silicone composition of Comparative Example 1 corresponds to Dl. As compared with Comparative Example 1, Example 5 shows excellent overmold molding properties, namely, low warpage and low average linear expansions coefficient of molded product.
As the Examiner is aware, unexpected results are a secondary consideration that may tip the scales towards a conclusion of non-obviousness.2 Therefore, in view of the arguments above, it is submitted that Applicant’s invention, as claimed, is both novel and inventive over Dl.

Examiner’s Response (2): At the outset, it is noted that Examples 10 and 11 are based on finely divided powdered silica of particle size of 1,000 to 3000 m, and 5-10 m, respectively, and Comp. Example 1 in the specification is also based on silicone fine particles (3) having particle diameter ranging from 5-10 m. Comparing Comp. Example 1 against Inv. Example 5 of the specification, Examiner agrees that Inv. Example 5 shows low average linear expansion coefficient and low warpage, and additionally, compared to Inv. examples 1-7, at least one of the properties of the cured product of Comp. Examples 1-4 is inferior. However, it is not clear for what the standard deviation and acceptable threshold values are for each of these tested properties. Even if Applicants were to argue that the improvements are substantial, more importantly, the data is limited to Inv. Examples 1-7, prepared from silicone fine particles (1), (2) or (3), i.e. particles having a softening point of 75oC or 100oC and having an average particle diameter of size of 7.9 m (Ref. Ex. 3) or 1600 m (Ref. Ex. 4) or 7.5 m (Ref. Ex. 5) and fused silica of average particle diameter of 15 m (Inv. Ex 1-6) or alumina of particle size 12 m (In. Ex 7). Additionally, the calculated mass parts of silica in Inv. Ex. 1, 2, 3, 4, 5 and 6 is about 1667, 1700, 1050, 1125, 1499, 1501 respectively, and about 2200 for Inv. Ex. 7, per 100 mass parts of specific silicone fine particles of examples. It is not clear why (1) data on specific silicone fine particles (1), (2) and (3) having a softening point of 75oC or 100oC, or at best of 75oC -100oC, an average particle size of 7.9 m or 1600 m or 7.5 m, or at best of 7.5-1600 m would be representative of the limitation “hot-melt silicone fine particles having an average primary particle diameter of 1 to 5000 m, having a softening point of 30°C or higher”, or (2) the data on 1050-2200 mass parts of silica or alumina, per 100 mass parts of silicone fine particles (1), (2) or (3), with said silica having an average particle diameter of 15 m or alumina having an average particle diameter of 12 m, i.e. at best 12-15 m, would be representative of the limitation “500 to 4000 parts by mass of an inorganic filler having an average particle diameter of 10.0 m or more”, as recited for components (A) and (B) of claim 1. Clearly, the showing of unexpected results are not reasonably commensurate in scope with the claim language.
 Applicant’s Arguments (3):
Applicant also notes that “[t]he mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.”3 In fact, even if all aspects of the claimed invention are individually known, that fact “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references.”4
At the time of invention, one of skill in the art would have no objective reason to modify D1 as suggested by the Examiner in order to arrive at Applicant’s claimed invention (absent impermissible hindsight). At a minimum, D1 fails to teach or suggest each and every element of Applicant’s invention. In addition, the claimed invention is not predictable based on a modification of Dl.

Examiner’s Answer (3): Examiner maintains that D1 teaches component (A) as in claimed invention, component (B) of overlapping scope and component (C) as in the claimed invention, and the reference as whole, renders the claimed invention obvious. Additionally, with regard to arguments concerning impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant's argument is not deemed persuasive because Examiner has only used knowledge which was within the level of ordinary skill at the time the claimed invention was made has been used.
Applicant’s Arguments (4):
	As for rejection 4) above. Applicant respectfully submits that D2 and D3 fails to teach or even suggest each and every element of pending claim 1. As a preliminary matter, one of skill in the art, at the time of invention, would have had no reason to look to D3 in view of D2 (or vice versa). In addition, even if arguendo one would have, they would not have been motivated to arrive at Applicant’s invention, especially as specifically claimed.
In the instant Office Action, the Examiner appreciates that D2 fails “to disclose a composition comprising (1) organopolysiloxane having claimed the average particle diameter, (2) an inorganic filler having claimed average particle diameter in an amount within the claimed range and (3) and a cured product thereof having an average linear expansion coefficient and the ratio of the storage modulus at -50°C to that at 250°C as in the claimed invention.” That said, Applicant must respectfully disagree with the Examiner’s reliance on D3 and subsequent arguments that the claimed invention is obvious.
As noted above, D2 suffers from many deficiencies. Thus, the Examiner turns to D3 in an effort to address these. However, as noted below, even in doing do, the claimed invention is still distinct from the teachings (and suggestions) of these references.
D3 teaches a solid silicone-containing hot melt composition in powder from. However, the powdered hot melt composition of D3 is different from the curable particulate silicone composition of the present invention in the structure. For example, the powdered hot melt composition of D3 is obtained by using a twin-screw extruder to remove toluene from a toluene solution containing the hot melt composition (please see Example 7 of D3).
That is, the powdered hot melt composition is composed of powder in which the hot melt composition is uniform. Therefore, neither D2 nor D3 teaches the curable particulate silicone composition of the present invention as specifically claimed.
….
Not only would one of skill in the art have no objective reason to modify and/or combine D2 and/or D3 as suggested by the Examiner (absent impermissible hindsight), but even the combination fails to arrive at the claimed invention. Finally, the claimed invention is not predictable based on a combination and modification of D2 and D3.

	Examiner’s Response (4): In response to Applicant’s statement “one of skill in the art, at the time of invention, would have had no reason to look to D3 in view of D2 (or vice versa)”, it is noted that the primary reference to Taguchi (D2) is directed to heat-curable silicone resin composition, and a cured product thereof as a case in which an optoelectronic part is enclosed (Ab.). The secondary reference to Amako is directed to solid silicone-containing hot melt composition in powder form and use thereof as an encapsulant that substantially covers the surface of an optical device (Ab.), thus examiner maintains that the references are in an analogous field of art and are combinable. Amako (D3) provides a motivation, i.e. a solid composition, e.g. a powder having a particle size of not more than 500 m in hot melt compositions provides advantages such as providing the ability to more easily coat three dimensional features that would otherwise be difficult to coat, and to provide for films with no air gaps between the three dimensional features [0072]. Therefore, it would have been obvious to one of ordinary skill in the art utilize Amako’s prescribed particle size of not more than 500 m for all components of Taguchi’s heat-curable silicone resin compositions, including for the silicone particles.
	Applicant’s arguments that the curable silicone structure of D3 is different from the curable particulate silicone composition of the present invention and that the powdered hot melt composition of D3 is obtained by using a twin- screw extruder are not deemed persuasive. D2 is the primary reference which teaches a cured product for forming a case in which an optoelectronic part is enclosed (Ab.). As component (A), D2 teaches the following component: 

    PNG
    media_image1.png
    164
    634
    media_image1.png
    Greyscale

Disclosed R1 groups include C1-C20 alkyl groups [0024] and disclosed R2 include alkyl and alkenyl groups [0024-0025]. Additionally, per specification ([0036, 0038] PGPUB), a
hydrosilylation reactive group in component (A) may be an alkenyl group, and the radical 
reactive group in component (A) may be an alkyl group [0038]. Thus, disclosed 
organopolysiloxane comprising an alkyl group and an alkenyl group reads on silicone having a hydrosilylation reactive group and/or a radical reactive group as in claimed invention. It is noted that Examiner has relied on D3 only as a teaching reference, to teach that organopolysiloxane having a particle size of not more than 500 m are advantageous for reasons stated above. It is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d
413,208 USPQ 871, 881 (CCPA 1981). Additionally, D2 teaches an inorganic filler having an average particle diameter of 4 to 40 m in an amount of desirably 200 to 900 parts, per 100 parts by wt. by wt. of organopolysiloxane having an alkenyl group. Thus, the combination as a wholes obviates the claimed compositional limitations, and such compositions which overlap in scope with the claimed invention would reasonably be expected to have claimed properties, absent evidence to the contrary.
	With regard to arguments concerning hindsight reasoning and unexpected results presented on pages 9-10 of the response, Examiner’s responses (2) and (3) above are incorporated herein by reference.
Applicant’s Arguments (5):
As for rejections 6) and 7) above, given the arguments above, it is respectfully submitted that the claimed inventions are patentably distinct. For example, the claimed inventions have different chemical and/or physical properties. As such, it is respectfully submitted that rejections 6) and 7) above are overcome.
In the alternative, it is respectfully requested that these rejections be held until the subject or other claimed inventions in Application No. 16/624,368 and/or Application No. 16/324,018 is/are in condition for allowance. For example, Applicant reserves the right to timely file a terminal disclaimer at a later time, if needed.

	Examiner’s Answer (5): Examiner maintains the claimed invention is unpatentable over (1) claims 1-10 of copending Application No. 16/324018 (reference application, amendment dated 11/24/20), and (2) claims 1-11 of copending Application No. 16/624,368 (reference application, preliminary amendment dated 2/18/19) for reasons as stated in paragraph 13 of the office action dated 11/16/21. Examiner acknowledges Applicant's intent to address the obviousness-type double patenting rejection at a later time in the prosecution. However, the rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or terminal disclaimers are filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762